 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                               UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
14   STEVEN T. CARLSON,                             )    Civil No. 2:18-cv-00979-EFB
                                                    )
15          Plaintiff,                              )    STIPULATION AND PROPOSED ORDER
                                                    )    FOR A SECOND EXTENSION OF TIME
16                  v.                              )    FOR DEFENDANT TO FILE HER MSJ
17                                                  )
     NANCY A. BERRYHILL,                            )
18   Acting Commissioner of Social Security,        )
                                                    )
19          Defendant.                              )
20                                                  )

21
22          Defendant requests, with the approval of the Court, a second extension of time of 14 days
23   to file her motion for summary judgment. Defendant respectfully requests this extension of time
24   because of a very heavy workload, including the recent completion of three district court merits
25   hearing, and because of leave taken over the Thanksgiving holiday.
26
27
28   Stipulation to Extend Def.’s MSJ


                                                     1
 1          The new due date for Defendant’s MSJ will be Wednesday, December 12, 2018.
 2
 3
                                              Respectfully submitted,
 4
 5   Date: November 28, 2018            By:   /s/ Barbara M. Rizzo*
                                              BARBARA M. RIZZO
 6                                            *By email authorization on November 28, 2018
                                              Attorney for Plaintiff
 7
 8
     Date: November 28, 2018                  MCGREGOR W. SCOTT
 9                                            United States Attorney
10
                                        By:   /s/ Michael K. Marriott
11                                            MICHAEL K. MARRIOTT
                                              Special Assistant United States Attorney
12                                            Attorneys for Defendant
13
14   Of Counsel
     Jeffrey Chen
15   Assistant Regional Counsel
16   Social Security Administration

17
18
19
20
21                                            ORDER
22
23   APPROVED AND SO ORDERED.
24   DATED: December 4, 2018.
25                                            HONORABLE EDMUND F. BRENNAN
                                              UNITED STATES MAGISTRATE JUDGE
26
27
28
     Stipulation to Extend Def.’s MSJ

                                                 2
